Exhibit 10.03
 
SUBSCRIPTION AGREEMENT


ONE Bio, Corp.
19950 W Country Club Dr.,
Suite 100
Aventura FL 33180


Gentlemen:


1.  
Purchase and Sale.  ONE Bio, Corp. a Florida corporation (the "Company"), is
offering for sale shares of its Common Stock (the "Shares") at the purchase
price of $4.00 per share (the "Offering"). The undersigned subscriber (the
"Subscriber") hereby tenders this Subscription Agreement and applies for the
purchase of the number of Shares set forth in this Subscription Agreement.
Together with this Subscription Agreement, the Subscriber is delivering to the
Company the full amount of the purchase price for the Shares subscribed for
hereby (the "Purchase Price") as set forth on the Signature Page of this
Subscription Agreement. The Subscriber understands and agrees that this
subscription may be accepted or rejected by the Company in its sole discretion
in whole or in part.

 
2.  
Amount and Method of Payment.  Payment of the Purchase Price required to
purchase the number of Shares subscribed for hereunder is being made by wire
transfer in the amount of four dollars and zero cents ($4.00) for each Share
subscribed for, which represents payment in full for each Share subscribed for
by the Subscriber.

 
3.  
Escrowing of Funds.  All payments made shall be deposited in a segregated
non-interest bearing account at a bank selected by the Company (the "Segregated
Account"), until this Subscription Agreement is accepted or rejected by the
Company.  The Company may hold a closing (“Closing”) at any time after this
subscription is accepted at which time the subscription amount shall be paid to
the Company.  The Company may hold additional Closings from time to time.  Funds
deposited in the Segregated Account may not be withdrawn until the Closing
occurs or the subscription is rejected or the Offering is terminated.  If a
subscription is rejected in whole or in part or if the Offering is terminated
for any reason, the undersigned's subscription shall be void and all funds (or
the rejected subscription amount) received from the undersigned shall be
returned as soon as practicable to the Subscriber.

 
4.  
Accreditation.  The Shares are being offered only to Accredited Investors, as
defined in Rule 501 of Regulation D ("Regulation D") promulgated under the
Securities Act of 1933, as amended (the "Securities Act").

 
5.  
Representations, Warranties and Covenants of the Subscriber.  In order to induce
the Company to accept this subscription, the Subscriber hereby represents and
warrants to, and covenants with, the Company as follows:


 
1

--------------------------------------------------------------------------------

 
 
(i) The Subscriber is an "Accredited Investor" as such term is defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”); and
 
(ii) The Subscriber understands that the Shares have not been registered under
the Securities Act or the securities laws of any state, based upon an exemption
from such registration requirements for non-public offerings pursuant to
Regulation D or other exemptions under the Securities Act and an exemption from
such registration requirements under the applicable state securities laws; and
 
(iii) The Subscriber's legal residence, if the Subscriber is a natural person,
or the Subscriber’s state of organization, if the Subscriber is a legal entity
is in the State of ____________ or another jurisdiction approved for offering of
the Shares by legal counsel for the Company; and
 
(iv) The Subscriber understands that restrictions on transferability of the
Shares imposed by the Securities Act and applicable state securities laws; and
 
(v) The Subscriber understands that his/her/its subscription may be rejected or
accepted in whole or in part at the option and discretion of the Company; and
 
(vi) The Shares are and will be "restricted securities," as said term is defined
in Rule 144 promulgated under the Securities Act; and
 
(vii) The Subscriber agrees that he/she/it will not sell or otherwise transfer
any of the Shares or any interest  therein, unless and until: (A) said Shares
shall have first been registered under the Securities Act and all applicable
state securities laws; or (B) the Subscriber shall have first delivered to the
Company a written opinion of counsel (which counsel and opinion shall be
reasonably satisfactory to the Company) to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Securities Act and
all applicable state securities laws; and
 
(viii) The Subscriber is acquiring the Shares solely for the account of the
Subscriber, for his/her/its own account, for investment purposes only, and not
with a view towards the resale or distribution thereof; and
 
(ix) The Subscriber either (alone or together with his/her/its Purchaser
Representative, if any) has had a reasonable opportunity to ask questions of and
receive answers from the Company, and all such questions, if any, have been
answered to the full satisfaction of the Subscriber and the Subscriber has had
the opportunity to receive all other relevant documents concerning the Company,
the Shares and the Offering; and
 
(x) The Subscriber either alone or together with his/her/its Purchaser
Representative, if any, has the requisite knowledge and expertise in financial
and business matters to be capable of evaluating the merits and risks involved
in an investment in the Company and the Shares; and
 
(xi) The Subscriber acknowledges that an investment in the Shares entails a
number of very significant risks and funds should only be invested if the
Subscriber is able to withstand the total loss of his/her/its investment; and
 
(xii) The Subscriber acknowledges and agrees that except as set forth in this
Subscription Agreement, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company and
in entering into this transaction the Subscriber is not relying upon any
information, other than the information that is publicly available regarding the
Company and the results of independent investigation by the Subscriber (and the
Subscriber's Purchaser Representative, if any); and
 
 
2

--------------------------------------------------------------------------------

 
 
(xiii) The Subscriber understands that the Shares are being offered and sold
expressly conditioned upon the satisfaction of specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Shares, and the Subscriber
acknowledges that it is solely the Subscriber's responsibility to satisfy
himself/herself/itself as to the full observance by this Offering and the sale
of the Shares to Subscriber of the laws of any jurisdiction outside the United
States and the Subscriber has done so; and
 
(xiv) The Subscriber has full power and authority to execute and deliver this
Subscription Agreement and to perform the obligations of the Subscriber
hereunder, and this Subscription Agreement is a legally binding obligation of
the Subscriber enforceable against Subscriber in accordance with its terms; and
 
(xv) The Subscriber is able to bear the economic risk of even a total loss of
his/her/its investment and are otherwise financially suitable for this
investment; and
 
(xvi) The Subscriber has sufficient net worth to assume the risks associated
with this investment and has no need for liquidity with respect to the
investment in the Shares to meet his/her/its current or future needs; and
 
(xvii) The Subscriber, if a natural person, has reached the age of majority and
is mentally competent to complete and execute the appropriate Subscription
Documents; and
 
(xviii) If the Subscriber is a corporation, partnership, limited liability
company, trust, retirement account or other entity, the person executing this
Subscription Agreement has reached the age of majority, is mentally competent to
complete and execute the appropriate subscription documents and has the full
power and authority to execute and deliver this Subscription Agreement on behalf
of the Subscriber, and the Subscriber is duly formed and organized, validly
existing, and in good standing under the laws of its jurisdiction of formation,
and is authorized by its governing documents to execute, deliver and perform its
obligations under this Subscription Agreement and to become an Investor in the
Company; and
 
(xix) The Subscriber understands and agrees that this Subscription Agreement is
irrevocable and that the representations and warranties set forth herein shall
survive the death or disability of the Subscriber, if the Subscriber is a
natural person; and
 
(xx) The Subscriber acknowledges that the Subscriber has been advised to consult
with the Subscriber's own legal counsel regarding legal matters concerning the
Company and to consult with the Subscriber's tax advisor regarding the tax
consequences of investing in the Company; and
 
(xxi) The Subscriber's overall commitment to investments which are not readily
marketable is not disproportionate to the Subscriber's net worth and investment
in the Shares will not cause the Subscriber's overall commitment to become
excessive.  The Subscriber is familiar with the nature of, and risks attendant
to, investments in securities of the type being subscribed for and has
determined, in consultation with the Subscriber's Purchaser Representative, if
any, that the purchase of such securities is consistent with the Subscriber's
investment objectives; and
 
(xxii) The Subscriber was not induced to invest in the Shares by any form of
general solicitation or general advertising, including, but not limited to, the
following:  (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the
television or radio or the internet; or (b) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
and
 
 
3

--------------------------------------------------------------------------------

 
 
(xxiii) In making an investment decision, the undersigned Subscriber understands
and acknowledges that he/she/it is expected to conduct his/her/its own due
diligence and must rely on his, her/its own examination of the Company and the
terms of the Offering, including the merits and risks involved;
 
(xxiv) In making an investment decision, the undersigned Subscriber has relied
only on his/her/its own tax advisor with respect to the federal, State, local
and foreign tax consequences arising from an investment in the Shares.
 
(xxv)  as a result of the SEC’s EDGAR filing system, the Subscriber is aware of
current information regarding the Company including the fact that the Company
has a currently pending registration statement (the “Registration Statement”) on
file with the SEC;  and


(xxvi)  The Company did not give the Subscriber a copy of the Registration
Statement and the Subscriber was not induced to invest in the Shares by the
Registration Statement; and


(xxvii)  notwithstanding the Subscriber’s knowledge about current information
regarding through the SEC’s EDGAR filing system, the Subscriber was not
identified or contacted through the marketing of the proposed public offering;
and


(xxviii)  the Subscriber did not independently contact the Company as a result
of the general solicitation by means of the Registration Statement; and


(xxix)  The Subscriber was not induced to invest in the Shares by any form of
general solicitation or general advertising, including, but not limited to, the
following:  (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the
television or radio or the internet; or (b) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
and


(xxx)  The Subscriber understands and agrees that the Company is relying on
these representations and warranties of the Subscriber  in connection with
compliance with the requirements of the exemption from the registration
requirements for non-public offerings pursuant to Section 4(2) of the Securities
Act and the rules and regulations promulgated thereunder and that the
representations and warranties set forth herein shall survive the death or
disability of the Subscriber, if the Subscriber is a natural person.
 
6.  
Binding Effect.  The Subscriber understands that this subscription is not
binding upon the Company until the Company accepts it, which acceptance is at
the sole discretion of the Company and is to be evidenced by the Company's
written acceptance/execution of the Omnibus Signature Page where
indicated.  This Subscription Agreement shall be null and void if the Company
does not accept it as aforesaid.  Upon acceptance of this Subscription by the
Company and receipt of the Purchase Price, the Subscriber will become a
stockholder of the Company and Company will issue a stock certificate
representing the Shares purchased by the Subscriber.

 
 
4

--------------------------------------------------------------------------------

 
 
7.  
Restrictive Legend and Stop-Transfer Instructions.  The Subscriber shall comply
with all of the following restrictions prior to reselling the Shares:

 
(i) The Subscriber shall notify the Company in writing about any proposed
resale; and
 
(ii) All offers or sales by the Subscriber in the United States or to U.S.
persons may only be made pursuant to a registration under the Securities Act and
all applicable state securities laws, or pursuant to an exemption from the
registration requirements of the Securities Act and all applicable state
securities laws; and
 
(iii) The Subscriber shall provide a satisfactory opinion (which opinion is
concurred with by counsel to the Company) from legal counsel that the
Subscriber’s resale complies with this Section 7 and all applicable securities
laws.
 
8.  
Lock Up/Leak Out Provision. Subscriber agrees that as a fundamental condition
for the Company to enter into this Subscription Agreement and subject to the
Subscriber’s compliance with applicable securities laws, after the applicable
holding period for the shares and warrants acquired by Subscriber through this
Subscription Agreement and any other shares and warrants acquired by Subscriber
in any previous subscription agreement(s) with the Company (collectively
“Company’s Stock”), Subscriber shall be entitled to sell Company’s Stock in the
public market only as set forth and subject to the terms of this Section 8.
Except as otherwise expressly provided herein and subject to the resale
requirements of Rule 144 promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), or any other rule or agreement that otherwise
restricts the Subscriber from selling the Company’s Stock, the Subscriber agrees
that he/she may only sell the Company’s Stock subject to the following
conditions commencing from the date he/she received the Company’s Stock and
ending at the expiration of 24 months thereafter (the “Lock Up/Leak Out Period”)
as follows:

 
(i) if on any day the Subscriber desires to sell any of the Company’s Stock, the
Subscriber will not sell more than 10% of the average daily volume of trading in
the Company’s Stock for the ten (10) consecutive business days immediately
preceding any such trading day. For the purposes of this subsection “average
daily volume of trading” means the average of the number of shares traded on
trading days in which an actual trade or trades occurs;
 
(ii) The Subscriber will only sell the Company’s Stock at the "offer" or "ask"
price stated by the relevant market maker and the Subscriber agrees that he/she
will not sell Company’s Stock at the "bid" price.
 
(iii) The Subscriber agrees that he will not engage in any short selling of the
Company’s Stock during the Lock-Up/Leak out Period.
 
(iv) The Subscriber agrees that he/she will comply with all obligations and
requirements under applicable “insider” trading rules;
 
(v) Except as set forth in this Section 8, the Subscriber agrees that he/she
will not transfer, pledge, or hypothecate the Company’s Stock without the prior
written consent of the Company;
 
Notwithstanding anything contained in this Agreement, the Subscriber may
transfer any or all of his Company’s Stock as bona fide gifts or transfers to
any trust for the direct or indirect benefit of each person of the Subscriber’s
immediate family; provided that it shall be a condition to any such gift or
transfer that (i) the transferee/donee agrees, in writing, to be bound by the
terms of this Agreement to the same extent as if the transferee/donee were a
party hereto; and (ii) the Subscriber provides written notice to the Company
prior to such gift or transfer.  “Immediate family” shall mean the Subscriber’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, former spouses, siblings, nieces, nephews, mother-in-law, father-in-law,
sons-in-law, daughters-in-law, brother-in-law, or sister-in-law, including
adoptive relationships.
 
 
5

--------------------------------------------------------------------------------

 


9.  
Indemnification.

 
The Subscriber agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
attorney fees) which it may sustain or incur in connection with the breach by
the Subscriber of any representation, warranty or covenant made by it in this
Agreement.


The Company agrees to indemnify the Subscriber and hold the Subscriber harmless
from and against any and all losses, damages, liabilities, costs and expenses
which the Subscriber may sustain or incur in connection with the breach by the
Company of any representation, warranty or covenant made by it in this
Agreement.


10.  
Compliance with other U.S. Laws.   The Subscriber specifically acknowledges,
understands and agrees that the U.S. Patriot Act (Title III of Pub. L. 107-56,
signed into law October 26, 2001) (the "Patriot Act") and related laws require
the Company to obtain certain information regarding the Subscriber and that the
regulations of the U. S. Office of Foreign Assets Control ("OFAC") make void any
transaction with an individual, group or entity listed on the list created by
OFAC of parties subject to OFAC sanctions (31 C.F.R. 594.202(a)).  In order to
induce the Company to accept this subscription, the Subscriber hereby represents
and warrants to, and covenants with, the Company as follows:

 
(i) Compliance with Governmental Information Requests.  The Subscriber hereby
agrees to provide any and all information that may be requested by the Company
regarding the identity (i.e., taxpayer identification number, passport number,
date of birth or other similar identifying information) of Subscriber
(individual, entity or organization) and each beneficial owner (individual,
entity or organization) of Subscriber, in order to enable the Company to
expeditiously comply with any request it may receive from the U.S. Financial
Crimes Enforcement Network ("FinCEN").  Each Subscriber further agrees to assist
the Company and promptly provide any and all information requested by the
Company to enable the Company to comply with any laws applicable to the Company
that regulate investment in U.S. entities by foreign national and foreign
entities.
 
(ii) Compliance with Executive Orders and "Specially Designated Nationals"
List.  The Subscriber understands and agrees that Company will check the
Subscriber against the "Specially Designated Nationals" ("SDN") list assembled
by the OFAC and FinCEN, and will not knowingly accept any subscription for a
Share from, and will not knowingly sell any Shares to, any individual, entity or
organization who is listed on the SDN list or whose beneficial owner or control
person is an individual, entity or organization that is identified on the SDN
list.
 
(iii) Investor Identification - USA Patriot Act Notice.  The Subscriber
acknowledges that the Company hereby notifies Subscriber that pursuant to the
requirements of the Patriot Act and the Company's policies and practices, the
Company is required to obtain, verify and record certain information and
documentation that identifies the Subscriber, which information includes the
name, address and citizenship of the Subscriber and such other information that
will allow the Company to identify the Subscriber in accordance with the Patriot
Act.  In addition, the Subscriber hereby represents, warrants and covenants (a)
that no person who owns a controlling interest in or otherwise controls the
Subscriber or any subsidiary of the Subscriber is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the OFAC, the Department of the Treasury or included in any
Executive Orders, and (b) the Subscriber will not use or permit the use of the
proceeds of any distribution received by the Subscriber from the Company to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto.  The Subscriber agrees to indemnify
and hold the Company harmless from any liability resulting from any breach or
violation of the provisions of this Section.
 
11.  
Non-transferability.  Neither this Subscription Agreement nor any of the rights
of the Subscriber hereunder may be transferred or assigned by the Subscriber.

 
12.  
Amendment; Entire Agreement; Governing Law.  This Subscription Agreement (i) may
only be modified by a written instrument executed by the Subscriber and the
Company, (ii) sets forth the entire agreement of the Subscriber and the Company
with respect to the subject matter hereof, (iii) shall be governed by the laws
of the State of Florida applicable to contracts made and to be wholly performed
therein, and (iv) shall inure to the benefit of, and be binding upon, the
Company and the Subscriber and their respective heirs, legal representatives,
successors and assigns.

 
 
6

--------------------------------------------------------------------------------

 
 
13.  
Pronouns.  Unless the context otherwise requires, all personal pronouns used in
this Subscription Agreement, whether in the masculine, feminine or neuter
gender, shall include all other genders.

 
14.  
Consent to Representation.  The Subscriber acknowledges and agrees that legal
counsel to the Company in connection with this offering of Shares is not
representing the Subscriber or any other prospective purchaser of Shares in
connection with this Offering.

 
15.  
Power of Attorney.  In connection with the Subscriber's subscription for Shares
hereunder, the Subscriber  hereby irrevocably constitutes and appoints each of
the Company's Chairman and CEO (with full power of substitution) as the
Subscriber's true and lawful representative and attorney-in-fact, granting unto
such attorney-in-fact full power of substitution and with full power and
authority in the Subscriber's name, place and stead to make, execute,
acknowledge, deliver, swear to, file and record in all necessary or appropriate
places: (a) all other documents, certificates or instruments that the Company
deems appropriate to qualify, continue or terminate the Company as a corporation
in the jurisdictions in which the Company may conduct business; (b) all
certificates, documents and instruments with any jurisdiction that the Company
deems appropriate to carry out the business of the Company; (c) Certificates of
Assumed Name; and (d) all conveyances and other instruments that the Company
deems appropriate to effect the dissolution and liquidation of the Company.

 
This Power of Attorney is coupled with an interest, is irrevocable, and shall
survive the death, dissolution, incompetence or incapacity of the Subscriber or
an assignment by the Subscriber of the Subscriber's Shares.


The Subscriber hereby agrees to be bound by all of the representations of the
attorney-in-fact and waives any and all defenses that may be available to the
Subscriber to contest, negate or disaffirm the actions of the attorney-in-fact
or its successors under this Power of Attorney, and hereby ratifies and confirms
all acts that said attorney-in-fact may take as attorney-in-fact hereunder in
all respects, as though performed by the Purchaser.


16.  
No Waiver.  Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the undersigned, the undersigned
does not thereby or in any manner waive any rights granted to the undersigned
under federal or state securities laws.

 
17.  
Revocation.  The undersigned agrees that the undersigned shall not cancel,
terminate or revoke this Subscription Agreement or any agreement of the
undersigned made hereunder other than as set forth under Section 5 above, and
that this Subscription Agreement shall survive the death or disability of the
undersigned.

 
18.  
Termination of Subscription Agreement.  If the Company elects to cancel this
Subscription Agreement, provided that it returns to the undersigned, without
interest and without deduction, all sums paid by the undersigned, this offer
shall be null and void and of no further force and effect, and no party shall
have any rights against any other party hereunder.

 
19.  
Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be mailed by registered or certified mail, return receipt
requested, postage prepaid, to the undersigned at the undersigned's address set
forth below and to the Company at the address set forth above.

 
20.  
Certification.  The undersigned certifies that the undersigned has read this
entire Subscription Agreement and that every statement on the undersigned's part
made and set forth herein is true and complete.

 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date his signature has been subscribed and sworn to below.
 

  Number of Shares subscribed for:     _____________Shares           Aggregate
Purchase Price       ($4.00 per Share x number of Shares subscribed for)  
$___________

 

The Shares         are to be issued in    Print Name of Investor  
(check one box):
              ____       individual name       (if applicable)    Print Nam
Joint Investor           ____       joint tenants       with rights of
survivorship   Signature of Investor            ____      tenants in the      
entirety   Signature of Joint Investor           ____       corporation       
(an officer must sign)   Address of Investor            ____       Partnership  
    (all general partners must sign)              

 

  Accepted as of _______________   ONE Bio, Corp.   By:
 ____________________________________ Name:
 ____________________________________ Its:  ____________________________________
 

 
 
 
8

--------------------------------------------------------------------------------

 
 
STATE BLUE SKY LAW  ACKNOWLEDGMENT AND NOTICES.
 
FOR ALL INVESTORS:
 
IN MAKING AN INVESTMENT DECISION SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE  TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD.
 
NOTICE TO FLORIDA RESIDENTS:
Pursuant to section 517.061 subsection 11 (a) of the Florida Securities and
Investor Protection Act, when sales are made to five or more persons in Florida,
any sale made in Florida is voidable by the purchaser in such sale either (i)
within 3 days after the first tender of consideration is made by such purchaser
to the Company, an agent of the Company, or an Escrow Agent or (ii) within 3
days after the availability of that privilege is communicated to such purchaser,
whichever occurs later.




 
9

--------------------------------------------------------------------------------

 

SUBSCRIPTION PROCEDURE


In order to subscribe for Interests of the Company, a prospective investor must
deliver the following items to the Company:


A. One completed copy of this Subscription Agreement (the "Subscription
Agreement") with signatures properly executed;


B. A check payable to ONE Bio, Corp. in the amount invested in the Shares.


Payment made pursuant to this paragraph must be made by check or wire transfer
only.  Investors that desire to make payments by wire transfer should send funds
to the following account:
 

  Name:  ONE Bio, Corp.     Acct # : 7290002988     Routing/ABA:  067012882    
SWIFT:  CNTAUS33     Bank:  RBC Bank     Bank Address:   10360 Royal Palm Blvd,
Coral Springs, FL 33065  

                                                                                                                                                                                                                                                                                     
All subscriptions must be made by the execution and delivery of a Subscription
Agreement.  Subscriptions are not binding on the Company until accepted by the
Company.  The Company will refuse any subscription by giving written notice to
the subscriber by personal delivery or first-class mail.  If the subscription is
accepted, you will receive written confirmation from the Company.  Confirmations
are sent within 30 days of the subscription date.


The subscription documents should be executed and delivered to the Company at
the following address:


ONE Bio, Corp.
19950 W Country Club Dr.,
Suite 100
Aventura FL 33180


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 
 
10

--------------------------------------------------------------------------------

 


SUBSCRIPTION AGREEMENT


ONE Bio, Corp.
19950 W Country Club Dr.,
Suite 100
Aventura FL 33180


Gentlemen:


21.  
Purchase and Sale.  ONE Bio, Corp. a Florida corporation (the "Company"), is
offering for sale shares of its Common Stock (the "Shares") at the purchase
price of $0.50 per share (the "Offering"). The undersigned subscriber (the
"Subscriber") hereby tenders this Subscription Agreement and applies for the
purchase of the number of Shares set forth in this Subscription Agreement.
Together with this Subscription Agreement, the Subscriber is delivering to the
Company the full amount of the purchase price for the Shares subscribed for
hereby (the "Purchase Price") as set forth on the Signature Page of this
Subscription Agreement. The Subscriber understands and agrees that this
subscription may be accepted or rejected by the Company in its sole discretion
in whole or in part.

 
22.  
Amount and Method of Payment.  Payment of the Purchase Price required to
purchase the number of Shares subscribed for hereunder is being made by wire
transfer in the amount of fifty cents ($0.50) for each Share subscribed for,
which represents payment in full for each Share subscribed for by the
Subscriber.

 
23.  
Escrowing of Funds.  All payments made shall be deposited in a segregated
non-interest bearing account at a bank selected by the Company (the "Segregated
Account"), until this Subscription Agreement is accepted or rejected by the
Company.  The Company may hold a closing (“Closing”) at any time after this
subscription is accepted at which time the subscription amount shall be paid to
the Company.  The Company may hold additional Closings from time to time.  Funds
deposited in the Segregated Account may not be withdrawn until the Closing
occurs or the subscription is rejected or the Offering is terminated.  If a
subscription is rejected in whole or in part or if the Offering is terminated
for any reason, the undersigned's subscription shall be void and all funds (or
the rejected subscription amount) received from the undersigned shall be
returned as soon as practicable to the Subscriber.

 
24.  
Accreditation.  The Shares are being offered only to Accredited Investors, as
defined in Rule 501 of Regulation D ("Regulation D") promulgated under the
Securities Act of 1933, as amended (the "Securities Act").

 
25.  
Representations, Warranties and Covenants of the Subscriber.  In order to induce
the Company to accept this subscription, the Subscriber hereby represents and
warrants to, and covenants with, the Company as follows:


 
11

--------------------------------------------------------------------------------

 
 
(i) The Subscriber is an "Accredited Investor" as such term is defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”); and
 
(ii) The Subscriber understands that the Shares have not been registered under
the Securities Act or the securities laws of any state, based upon an exemption
from such registration requirements for non-public offerings pursuant to
Regulation D or other exemptions under the Securities Act and an exemption from
such registration requirements under the applicable state securities laws; and
 
(iii) The Subscriber's legal residence, if the Subscriber is a natural person,
or the Subscriber’s state of organization, if the Subscriber is a legal entity
is in the State of ____________ or another jurisdiction approved for offering of
the Shares by legal counsel for the Company; and
 
(iv) The Subscriber understands that restrictions on transferability of the
Shares imposed by the Securities Act and applicable state securities laws; and
 
(v) The Subscriber understands that his/her/its subscription may be rejected or
accepted in whole or in part at the option and discretion of the Company; and
 
(vi) The Shares are and will be "restricted securities," as said term is defined
in Rule 144 promulgated under the Securities Act; and
 
(vii) The Subscriber agrees that he/she/it will not sell or otherwise transfer
any of the Shares or any interest  therein, unless and until: (A) said Shares
shall have first been registered under the Securities Act and all applicable
state securities laws; or (B) the Subscriber shall have first delivered to the
Company a written opinion of counsel (which counsel and opinion shall be
reasonably satisfactory to the Company) to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Securities Act and
all applicable state securities laws; and
 
(viii) The Subscriber is acquiring the Shares solely for the account of the
Subscriber, for his/her/its own account, for investment purposes only, and not
with a view towards the resale or distribution thereof; and
 
(ix) The Subscriber either (alone or together with his/her/its Purchaser
Representative, if any) has had a reasonable opportunity to ask questions of and
receive answers from the Company, and all such questions, if any, have been
answered to the full satisfaction of the Subscriber and the Subscriber has had
the opportunity to receive all other relevant documents concerning the Company,
the Shares and the Offering; and
 
(x) The Subscriber either alone or together with his/her/its Purchaser
Representative, if any, has the requisite knowledge and expertise in financial
and business matters to be capable of evaluating the merits and risks involved
in an investment in the Company and the Shares; and
 
(xi) The Subscriber acknowledges that an investment in the Shares entails a
number of very significant risks and funds should only be invested if the
Subscriber is able to withstand the total loss of his/her/its investment; and
 
(xii) The Subscriber acknowledges and agrees that except as set forth in this
Subscription Agreement, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company and
in entering into this transaction the Subscriber is not relying upon any
information, other than the information publicly available regarding the Company
and the results of independent investigation by the Subscriber (and the
Subscriber's Purchaser Representative, if any); and
 
 
12

--------------------------------------------------------------------------------

 
 
(xiii) The Subscriber understands that the Shares are being offered and sold
expressly conditioned upon the satisfaction of specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Shares, and the Subscriber
acknowledges that it is solely the Subscriber's responsibility to satisfy
himself/herself/itself as to the full observance by this Offering and the sale
of the Shares to Subscriber of the laws of any jurisdiction outside the United
States and the Subscriber has done so; and
 
(xiv) The Subscriber has full power and authority to execute and deliver this
Subscription Agreement and to perform the obligations of the Subscriber
hereunder, and this Subscription Agreement is a legally binding obligation of
the Subscriber enforceable against Subscriber in accordance with its terms; and
 
(xv) The Subscriber is able to bear the economic risk of even a total loss of
his/her/its investment and are otherwise financially suitable for this
investment; and
 
(xvi) The Subscriber has sufficient net worth to assume the risks associated
with this investment and has no need for liquidity with respect to the
investment in the Shares to meet his/her/its current or future needs; and
 
(xvii) The Subscriber, if a natural person, has reached the age of majority and
is mentally competent to complete and execute the appropriate Subscription
Documents; and
 
(xviii) If the Subscriber is a corporation, partnership, limited liability
company, trust, retirement account or other entity, the person executing this
Subscription Agreement has reached the age of majority, is mentally competent to
complete and execute the appropriate subscription documents and has the full
power and authority to execute and deliver this Subscription Agreement on behalf
of the Subscriber, and the Subscriber is duly formed and organized, validly
existing, and in good standing under the laws of its jurisdiction of formation,
and is authorized by its governing documents to execute, deliver and perform its
obligations under this Subscription Agreement and to become an Investor in the
Company; and
 
(xix) The Subscriber understands and agrees that this Subscription Agreement is
irrevocable and that the representations and warranties set forth herein shall
survive the death or disability of the Subscriber, if the Subscriber is a
natural person; and
 
(xx) The Subscriber acknowledges that the Subscriber has been advised to consult
with the Subscriber's own legal counsel regarding legal matters concerning the
Company and to consult with the Subscriber's tax advisor regarding the tax
consequences of investing in the Company; and
 
(xxi) The Subscriber's overall commitment to investments which are not readily
marketable is not disproportionate to the Subscriber's net worth and investment
in the Shares will not cause the Subscriber's overall commitment to become
excessive.  The Subscriber is familiar with the nature of, and risks attendant
to, investments in securities of the type being subscribed for and has
determined, in consultation with the Subscriber's Purchaser Representative, if
any, that the purchase of such securities is consistent with the Subscriber's
investment objectives; and
 
(xxii) The Subscriber was not induced to invest in the Shares by any form of
general solicitation or general advertising, including, but not limited to, the
following:  (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the
television or radio or the internet; or (b) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
and
 
 
13

--------------------------------------------------------------------------------

 
 
(xxiii) In making an investment decision, the undersigned Subscriber understands
and acknowledges that he/she/it is expected to conduct his/her/its own due
diligence and must rely on his, her/its own examination of the Company and the
terms of the Offering, including the merits and risks involved; and
 
(xxiv) In making an investment decision, the undersigned Subscriber has relied
only on his/her/its own tax advisor with respect to the federal, State, local
and foreign tax consequences arising from an investment in the Shares; and
 
(xxv) the Subscriber has a pre-existing relationship with the Company, in that
the Subscriber  is and has been a shareholder of the Company for more than
_______ months; and
 


(xxvi)  as a result of the SEC’s EDGAR filing system, the Subscriber is aware of
current information regarding the Company including the fact that the Company
has a currently pending registration statement (the “Registration Statement”) on
file with the SEC;  and


(xxvii)  The Company did not give the Subscriber a copy of the Registration
Statement and the Subscriber was not induced to invest in the Shares by the
Registration Statement; and


(xxviii)  notwithstanding the Subscriber’s knowledge about current information
regarding through the SEC’s EDGAR filing system, the Subscriber was not
identified or contacted through the marketing of the proposed public offering;
and


(xxix)  the Subscriber did not independently contact the Company as a result of
the general solicitation by means of the Registration Statement; and


(xxx)  The Subscriber was not induced to invest in the Shares by any form of
general solicitation or general advertising, including, but not limited to, the
following:  (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the
television or radio or the internet; or (b) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
and


(xxxi) The Subscriber understands and agrees that the Company is relying on
these representations and warranties of the Subscriber  in connection with
compliance with the requirements of the exemption from the registration
requirements for non-public offerings pursuant to Section 4(2) of the Securities
Act and the rules and regulations promulgated thereunder and that the
representations and warranties set forth herein shall survive the death or
disability of the Subscriber, if the Subscriber is a natural person.
 
26.  
Binding Effect.  The Subscriber understands that this subscription is not
binding upon the Company until the Company accepts it, which acceptance is at
the sole discretion of the Company and is to be evidenced by the Company's
written acceptance/execution of the Omnibus Signature Page where
indicated.  This Subscription Agreement shall be null and void if the Company
does not accept it as aforesaid.  Upon acceptance of this Subscription by the
Company and receipt of the Purchase Price, the Subscriber will become a
stockholder of the Company and Company will issue a stock certificate
representing the Shares purchased by the Subscriber.

 
 
14

--------------------------------------------------------------------------------

 
 
27.  
Restrictive Legend and Stop-Transfer Instructions.  The Subscriber shall comply
with all of the following restrictions prior to reselling the Shares:

 
(i) The Subscriber shall notify the Company in writing about any proposed
resale; and
 
(ii) All offers or sales by the Subscriber in the Unite d States or to U.S.
persons may only be made pursuant to a registration under the Securities Act and
all applicable state securities laws, or pursuant to an exemption from the
registration requirements of the Securities Act and all applicable state
securities laws; and
 
(iii) The Subscriber shall provide a satisfactory opinion (which opinion is
concurred with by counsel to the Company) from legal counsel that the
Subscriber’s resale complies with this Section 9 and all applicable securities
laws.
 
28.  
Lock Up/Leak Out Provision. Subscriber agrees that as a fundamental condition
for the Company to enter into this Subscription Agreement and subject to the
Subscriber’s compliance with applicable securities laws, after the applicable
holding period for the shares and warrants acquired by Subscriber through this
Subscription Agreement and any other shares and warrants acquired by Subscriber
in any previous subscription agreement(s) with the Company (collectively
“Company’s Stock”), Subscriber shall be entitled to sell Company’s Stock in the
public market only as set forth and subject to the terms of this Section 9.
Except as otherwise expressly provided herein and subject to the resale
requirements of Rule 144 promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), or any other rule or agreement that otherwise
restricts the Subscriber from selling the Company’s Stock, the Subscriber agrees
that he/she may only sell the Company’s Stock subject to the following
conditions commencing from the date he/she received the Company’s Stock and
ending at the expiration of 24 months thereafter (the “Lock Up/Leak Out Period”)
as follows:

 
(i) if on any day the Subscriber desires to sell any of the Company’s Stock, the
Subscriber will not sell more than 10% of the average daily volume of trading in
the Company’s Stock for the ten (10) consecutive business days immediately
preceding any such trading day. For the purposes of this subsection “average
daily volume of trading” means the average of the number of shares traded on
trading days in which an actual trade or trades occurs;
 
(ii) The Subscriber will only sell the Company’s Stock at the "offer" or "ask"
price stated by the relevant market maker and the Subscriber agrees that he/she
will not sell Company’s Stock at the "bid" price.
 
(iii) The Subscriber agrees that he will not engage in any short selling of the
Company’s Stock during the Lock-Up/Leak out Period.
 
(iv) The Subscriber agrees that he/she will comply with all obligations and
requirements under applicable “insider” trading rules;
 
(v) Except as set forth in this Section 9, the Subscriber agrees that he/she
will not transfer, pledge, or hypothecate the Company’s Stock without the prior
written consent of the Company;
 
Notwithstanding anything contained in this Agreement, the Subscriber may
transfer any or all of his Company’s Stock as bona fide gifts or transfers to
any trust for the direct or indirect benefit of each person of the Subscriber’s
immediate family; provided that it shall be a condition to any such gift or
transfer that (i) the transferee/donee agrees, in writing, to be bound by the
terms of this Agreement to the same extent as if the transferee/donee were a
party hereto; and (ii) the Subscriber provides written notice to the Company
prior to such gift or transfer.  “Immediate family” shall mean the Subscriber’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, former spouses, siblings, nieces, nephews, mother-in-law, father-in-law,
sons-in-law, daughters-in-law, brother-in-law, or sister-in-law, including
adoptive relationships.
 
 
15

--------------------------------------------------------------------------------

 


29.  
Indemnification.

 
The Subscriber agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
attorney fees) which it may sustain or incur in connection with the breach by
the Subscriber of any representation, warranty or covenant made by it in this
Agreement.


The Company agrees to indemnify the Subscriber and hold the Subscriber harmless
from and against any and all losses, damages, liabilities, costs and expenses
which the Subscriber may sustain or incur in connection with the breach by the
Company of any representation, warranty or covenant made by it in this
Agreement.


30.  
Compliance with other U.S. Laws.   The Subscriber specifically acknowledges,
understands and agrees that the U.S. Patriot Act (Title III of Pub. L. 107-56,
signed into law October 26, 2001) (the "Patriot Act") and related laws require
the Company to obtain certain information regarding the Subscriber and that the
regulations of the U. S. Office of Foreign Assets Control ("OFAC") make void any
transaction with an individual, group or entity listed on the list created by
OFAC of parties subject to OFAC sanctions (31 C.F.R. 594.202(a)).  In order to
induce the Company to accept this subscription, the Subscriber hereby represents
and warrants to, and covenants with, the Company as follows:

 
(i) Compliance with Governmental Information Requests.  The Subscriber hereby
agrees to provide any and all information that may be requested by the Company
regarding the identity (i.e., taxpayer identification number, passport number,
date of birth or other similar identifying information) of Subscriber
(individual, entity or organization) and each beneficial owner (individual,
entity or organization) of Subscriber, in order to enable the Company to
expeditiously comply with any request it may receive from the U.S. Financial
Crimes Enforcement Network ("FinCEN").  Each Subscriber further agrees to assist
the Company and promptly provide any and all information requested by the
Company to enable the Company to comply with any laws applicable to the Company
that regulate investment in U.S. entities by foreign national and foreign
entities.
 
(ii) Compliance with Executive Orders and "Specially Designated Nationals"
List.  The Subscriber understands and agrees that Company will check the
Subscriber against the "Specially Designated Nationals" ("SDN") list assembled
by the OFAC and FinCEN, and will not knowingly accept any subscription for a
Share from, and will not knowingly sell any Shares to, any individual, entity or
organization who is listed on the SDN list or whose beneficial owner or control
person is an individual, entity or organization that is identified on the SDN
list.
 
(iii) Investor Identification - USA Patriot Act Notice.  The Subscriber
acknowledges that the Company hereby notifies Subscriber that pursuant to the
requirements of the Patriot Act and the Company's policies and practices, the
Company is required to obtain, verify and record certain information and
documentation that identifies the Subscriber, which information includes the
name, address and citizenship of the Subscriber and such other information that
will allow the Company to identify the Subscriber in accordance with the Patriot
Act.  In addition, the Subscriber hereby represents, warrants and covenants (a)
that no person who owns a controlling interest in or otherwise controls the
Subscriber or any subsidiary of the Subscriber is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the OFAC, the Department of the Treasury or included in any
Executive Orders, and (b) the Subscriber will not use or permit the use of the
proceeds of any distribution received by the Subscriber from the Company to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto.  The Subscriber agrees to indemnify
and hold the Company harmless from any liability resulting from any breach or
violation of the provisions of this Section.
 
31.  
Non-transferability.  Neither this Subscription Agreement nor any of the rights
of the Subscriber hereunder may be transferred or assigned by the Subscriber.

 
 
16

--------------------------------------------------------------------------------

 
 
32.  
Amendment; Entire Agreement; Governing Law.  This Subscription Agreement (i) may
only be modified by a written instrument executed by the Subscriber and the
Company, (ii) sets forth the entire agreement of the Subscriber and the Company
with respect to the subject matter hereof, (iii) shall be governed by the laws
of the State of Florida applicable to contracts made and to be wholly performed
therein, and (iv) shall inure to the benefit of, and be binding upon, the
Company and the Subscriber and their respective heirs, legal representatives,
successors and assigns.

 
33.  
Pronouns.  Unless the context otherwise requires, all personal pronouns used in
this Subscription Agreement, whether in the masculine, feminine or neuter
gender, shall include all other genders.

 
34.  
Consent to Representation.  The Subscriber acknowledges and agrees that legal
counsel to the Company in connection with this offering of Shares is not
representing the Subscriber or any other prospective purchaser of Shares in
connection with this Offering.

 
35.  
Power of Attorney.  In connection with the Subscriber's subscription for Shares
hereunder, the Subscriber  hereby irrevocably constitutes and appoints each of
the Company's Chairman and CEO (with full power of substitution) as the
Subscriber's true and lawful representative and attorney-in-fact, granting unto
such attorney-in-fact full power of substitution and with full power and
authority in the Subscriber's name, place and stead to make, execute,
acknowledge, deliver, swear to, file and record in all necessary or appropriate
places: (a) all other documents, certificates or instruments that the Company
deems appropriate to qualify, continue or terminate the Company as a corporation
in the jurisdictions in which the Company may conduct business; (b) all
certificates, documents and instruments with any jurisdiction that the Company
deems appropriate to carry out the business of the Company; (c) Certificates of
Assumed Name; and (d) all conveyances and other instruments that the Company
deems appropriate to effect the dissolution and liquidation of the Company.

 
This Power of Attorney is coupled with an interest, is irrevocable, and shall
survive the death, dissolution, incompetence or incapacity of the Subscriber or
an assignment by the Subscriber of the Subscriber's Shares.


The Subscriber hereby agrees to be bound by all of the representations of the
attorney-in-fact and waives any and all defenses that may be available to the
Subscriber to contest, negate or disaffirm the actions of the attorney-in-fact
or its successors under this Power of Attorney, and hereby ratifies and confirms
all acts that said attorney-in-fact may take as attorney-in-fact hereunder in
all respects, as though performed by the Purchaser.


36.  
No Waiver.  Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the undersigned, the undersigned
does not thereby or in any manner waive any rights granted to the undersigned
under federal or state securities laws.

 
37.  
Revocation.  The undersigned agrees that the undersigned shall not cancel,
terminate or revoke this Subscription Agreement or any agreement of the
undersigned made hereunder other than as set forth under Section 5 above, and
that this Subscription Agreement shall survive the death or disability of the
undersigned.

 
38.  
Termination of Subscription Agreement.  If the Company elects to cancel this
Subscription Agreement, provided that it returns to the undersigned, without
interest and without deduction, all sums paid by the undersigned, this offer
shall be null and void and of no further force and effect, and no party shall
have any rights against any other party hereunder.

 
39.  
Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be mailed by registered or certified mail, return receipt
requested, postage prepaid, to the undersigned at the undersigned's address set
forth below and to the Company at the address set forth above.

 
40.  
Certification.  The undersigned certifies that the undersigned has read this
entire Subscription Agreement and that every statement on the undersigned's part
made and set forth herein is true and complete.

 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date his signature has been subscribed and sworn to below.
 
 

  Number of Shares subscribed for:     _____________Shares           Aggregate
Purchase Price       ($0.50 per Share x number of Shares subscribed for)  
$___________

 

The Shares         are to be issued in    Print Name of Investor  
(check one box):
              ____       individual name       (if applicable)    Print Nam
Joint Investor           ____       joint tenants       with rights of
survivorship   Signature of Investor            ____      tenants in the      
entirety   Signature of Joint Investor           ____       corporation       
(an officer must sign)   Address of Investor            ____       Partnership  
    (all general partners must sign)              

 

  Accepted as of _______________   ONE Bio, Corp.   By:
 ____________________________________ Name:
 ____________________________________ Its:  ____________________________________
 

 
 
18

--------------------------------------------------------------------------------

 
 
STATE BLUE SKY LAW  ACKNOWLEDGMENT AND NOTICES.
 
FOR ALL INVESTORS:
 
IN MAKING AN INVESTMENT DECISION SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY.  FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE  TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD.
 
NOTICE TO FLORIDA RESIDENTS:
Pursuant to section 517.061 subsection 11 (a) of the Florida Securities and
Investor Protection Act, when sales are made to five or more persons in Florida,
any sale made in Florida is voidable by the purchaser in such sale either (i)
within 3 days after the first tender of consideration is made by such purchaser
to the Company, an agent of the Company, or an Escrow Agent or (ii) within 3
days after the availability of that privilege is communicated to such purchaser,
whichever occurs later.

 
 
19

--------------------------------------------------------------------------------

 